Citation Nr: 1343462	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, lumbar spine. 

2.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987 and from November 1993 to August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The RO attempted to obtain the service treatment records (STRs) from the Veteran's first period of service (November 1983 to October 1987)from the Records Management Center and found that further attempts to obtain the records would be futile.  Subsequently, the Veteran indicated that the records were sent to "Robert Dole VA" for his shoulder injury.  It is not clear from the claims file whether an attempt has been made to locate the missing STRs at the Robert Dole VA Medical Center.  

At a December 2010 VA examination, the Veteran reported moderately severe flare-ups occurring every 2-3 weeks and lasting 1-2 days that make it "difficult to bend."  the examiner did not provide an opinion as to the extent of any additional functional impairment during flare-ups, e.g., whether the Veteran's range of motion is more limited during flare-ups due to painful motion and, if so, to what extent.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  Therefore, the December 2010 examination is inadequate for disability rating purposes, and a new examination must be provided.  38 C.F.R. § 4.2 (2013); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Additionally, in light of the Veteran's claim that his right shoulder disability began during service and the potential unavailability of STRs from the Veteran's first period of service, the Board finds that an examination of the Veteran's shoulder is warranted to address the history and etiology of any shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service treatment records from his first period of service (November 1983 to October 1987).  Obtain all records of treatment of the Veteran at the Robert Dole VA Medical Center, including any records that have been perpetualized or archived.  Associate all obtained records with the claims file.  Document in the claims file all attempts to locate records and, for any records not obtained, explain in writing why further attempts to locate or obtain such records would be futile.  

2.  Request that the Veteran indicate if he has received any VA or non-VA medical treatment for his back or shoulder disabilities that are not evidenced by the current record.  If so, provide the Veteran with necessary authorization forms for the release of any private treatment records.  All identified records must then be obtained and associated with the claims file.  Advise the Veteran that he may also submit any evidence or further argument relative to the claims at issue.

3.  After completing the above development, ensure that the Veteran is scheduled for a VA examination of his right shoulder and spine.  The claims file must be provided to the examiner.  The examiner is asked to accomplish the following:

(a)  Review the claims file in conjunction with the examination and annotate the examination report as to whether the claims file was reviewed.  Any testing deemed necessary must be performed.  All pertinent pathology found on examination must be noted in the report.  

(b)  Conduct a complete examination of the Veteran's right shoulder.  Record the history of the condition as described by the Veteran in the examination report.  Diagnose any shoulder disabilities. 

Taking into consideration the facts of the case, including the Veteran's statements, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current shoulder disability had onset during or was caused by the Veteran's military service.  

(c)  Conduct a complete examination of the Veteran's thoracolumbar spine.  

Describe the extent of any weakened movement, excess fatigability, incoordination, and pain on movement.  To the extent possible, assess any functional impairment in terms of additional degrees of limitation of motion.  

Express an opinion as to whether there would be additional limits on functional ability on repeated use or during flare-ups (as reported by the Veteran), including due to pain, and, to the extent possible, express this in terms of degrees of limitation of motion.

(d)  Provide an explanation of reasoning for all opinions provided, including discussion of how the facts of the Veteran's case relate to any opinion provided.  If unable to provide any of the requested opinions, including assessments of functional impairment due to weakened movement, excess fatigability, incoordination, and pain on movement, without resorting to mere speculation, provide a complete explanation stating why this is so.

4.  After completing the above development, and any other development deemed appropriate, readjudicate the issues that are the subject of this Remand.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


